 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT refuse to bargain collectively with International Brotherhoodof Pulp,Sulphite, and Paper Mill Workers,AFL-CIO,as the exclusive repre-sentative of the employees in the bargaining unit described below.WE WILL NOT in any manner interfere with the efforts of InternationalBrotherhood of Pulp,Sulphite, and Paper Mill Workers,AFL-CIO,to bargaincollectively as the exclusive representative of the employees in the bargainingunit described below.WE WILL upon request, bargain with International Brotherhood of Pulp,Sulphite, and Paper Mill Workers,AFL-CIO,as the exclusive representative ofall the employees in the bargaining unit described below with respect to ratesof pay, wages,hours of employment,and other terms and conditions of employ-ment, and, if an understanding is reached,embody such an understanding in asigned agreement.The bargaining unit is:All production and maintenance employees employed by us at ourWilliamsport,Pennsylvania,plant, including truckdrivers and leadmen, butexcluding all office clerical employees,executive employees,and all super-visors as defined in the Act.PENN CENTRAL CONTAINERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 1700Bankers Securities Building, Walnut and Juniper Streets, Philadelphia,Pennsylvania,TelephoneNo. 735-2612,if they have any question concerning this notice or com-pliance with its provisions.Texas Coca-Cola Bottling CompanyandLocal 826, InternationalUnion of OperatingEngineers,AFL-CIO.Cases Nos. 16-CA-1762 and 16-CA-185,1,.March 20, 1964DECISION AND ORDEROn December 5, 1963, Trial Examiner Abraham H. Mailer issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Ex-aminer's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions, and the entire record in these cases,and hereby adopts the findings, conclusions,' and recommendations ofthe Trial Examiner.1The Trial Examiner inadvertently failed to make a finding as to the appropriate unitwhich,as certified,consists of all employees employed at the Respondent'sBig Spring,Texas, plant,excluding office clerical employees,professional employees, guards, and'supervisors as definedin the Act.146 NLRB No. 58. TEXAS COCA-COLA BOTTLING COMPANYORDER421The Board adopts as its Order the Recommended Order of the TrialExaminer with the modifications noted below :1.Substitute for the first paragraph therein the following :Upon the entire record in this case, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the Na-tional Labor Relations Board hereby orders that the Respondent,Texas Coca-Cola Bottling Company, its officers, agents, successors,and assigns, shall :2. Insert the following immediately before paragraph 1(a) and re-number the remaining paragraphs accordingly :(a)Refusing, upon request, to bargain collectively with Local826, International Union of Operating Engineers, AFL-CIO, asthe exclusive representative of all employees in the following ap-propriate unit : All employees at Respondent's Big Spring, Texas,plant, excluding office clerical employees, professional employees,guards, and supervisors as defined in the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge filed in CaseNo. 16-CA-1762and upon an original and firstamended charge filed inCase No. 16-CA-1854 by Local 826,International Unionof Operating Engineers,AFL-CIO,herein referred to as theUnion, the ActingRegional Director of the Sixteenth Region of the NationalLaborRelations Board,herein called the Board,issued a complaint on behalf of-the General Counsel of theBoard on July 5, 1963, against TexasCoca-ColaBottlingCompany,herein variouslyreferred to as the Respondent or theCompany.The complaint alleged,inter alia,thaton or about June29, 1962, a majorityof the employees of the Respondent inthe unit described in the complaint,by a secret ballot election conducted under thesupervision of the Regional Director,had designated the Union as their representa-tive for the purposes of collective bargaining with the Respondent and that on orabout July 10, 1962, the Regional Director had certified the Union as the exclusivecollective-bargaining representative of the employees in said unit;thaton or aboutFebruary 20,1963,the Respondent executed and entered into a settlement agreementin CaseNo. 16-CA-1762,approved by said Regional Director on or about Febru-ary 26,1963,providinginter aliathat Respondent would refrain from refusing tobargain collectively with the Union as the exclusive bargaining representative forthe appropriate unit; that thereafter the Respondent refused,and continues to refuse,to bargain collectively with the Union in that the Respondent negotiated with theUnion in bad faith and with no intention of entering into any final or bindingcollective-bargaining agreement and thereby violated the terms of the settlementagreement;that on or about June 24, 1963,and thereafter,the Respondent refused tomeet with the Union upon request for the purpose of collective bargaining;that onor aboutJuly 1,1963,the Regional Director vacated and set aside the settlementagreement;that before and after the signing of the settlement agreement the Re-spondent had refused to bargain collectively with the Union in violation of Section8(a)(5) of the Act, and prior to the signing of said settlement agreement theRespondent had restrained,coerced,and interfered with its employees in the exer-cise of rights guaranteed in Section 7 of the Act,in violation of Section 8(a) (1) ofthe Act.In its duly filed answer,the Respondent denied the commission of anyunfair labor practices. 422DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to notice a hearing was held before Trial Examiner Abraham H. Mailerat Big Spring, Texas, on August 6 and 7, 1963.All parties were represented andwere afforded full opportunity to be heard, to introduce relevant evidence,' to pre-sent oral argument, and to file briefs with me.A brief was filed only by counsel forthe General Counsel.Upon consideration of the entire record, I make the following:FINDING OF FACTS AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTThe Respondent is engaged in the manufacture and sale of carbonated beveragesand related products at both wholesale and retail.At alltimes materialherein, theRespondent has maintained its principal office and place ofbusinessin the city ofAbilene, Texas, and a place of business at West Highway 80 in the city of Big Spring,Texas, and various other places of business, warehouses, and other facilities, all inthe State of Texas.The Respondent's plant located at Big Spring is the only plantinvolved in this proceeding.Duringthe 12-month period ended June 30, 1963,which period is representative of all times material herein, the Respondent'sgrossrevenue wasin excessof $500,000, and during the same period Respondent pur-chased and received vending machines valued at $130,000 directly from supplierslocated outside of the State of Texas. In view of the foregoing, I find and concludethat the Respondentis engagedin commerce within themeaning ofthe Act andthat it will effectuate the policies of the Act for the Boardto assertjurisdiction here.H. THE LABORORGANIZATION INVOLVEDLocal 826, International Union of Operating Engineers, AFL-CIO, is and hasbeen at all times material herein, a labor organization within the meaning of Section2(5) of the Act.III.THE ISSUES1.Whether after the signing of the settlement agreement, the Respondent nego-tiated with the Union in bad faith and with no intention of entering into any finalor binding collective-bargaining agreement and on and after June 24, 1963, refusedto meet with the Union on request for. the purpose of collective bargaining and bysuch conduct abrogated the settlement agreement and violated Section 8(a) (5) and(1) of the Act.2. If the foregoingissue isdecided in the affirmative, whether the Respondentinterfered with, restrained, or coerced its employees, prior to the signing of the settle-ment agreement, in violation of Section 8 (a) (1) of the Act .2IV.THE ALLEGED UNFAIR LABOR PRACTICESA. The postsettlement collective-bargaining negotiationsThe record does not reveal any substantial dispute as to the conduct of the negotia-tions.Sometime after February 15, 1963, David L. Hooper, attorney for the Re-spondent in the instant proceeding, was approached by Raymond McDaniel, Jr.,vice president of the Company, to see if he would be willing to represent the Com-pany in the bargaining negotiations.Prior to accepting employment as the Com-pany's negotiator, Hooper met with various officials of the Company, with JohnScott, attorney for the Company, and with Roger Brown, an attorney and the formernegotiator for the Company, and familiarized himself of the prior negotiating history.Hooper testified further:1After the close of the hearing, the parties stipulated that a copy of the settlementagreement and notice to all employees be received into evidence as General Counsel'sExhibits. Nos.44 and 44(a) as if said exhibits were offered and received during the formalhearingPursuant to said stipulation,said documents are received in evidence and madea part of the record of the Instant proceeding."'2 At the hearing,it was stipulatedby the parties that In the event it is found that theRespondent failed to bargain In good faith, It shall be. deemed by the Trial Examinerand/or the Board that those,allegations in the complaint,alleging that the Respondentfailed and refused to bargain collectively prior to the settlement-agreement,are admittedby the Respondent,and the Trial Examiner and/or the Board may find that such'actionon the part of the Respondent constitutes a failure to bargain in good'faith prior to thesettlement agreement. TEXAS COCA-COLA BOTTLING COMPANY423Itwas my understanding after conferring with both Company representatives,Roger Brown and with John Scott, that my bargaining negotiations with theUnion would begin on a new footing and regardless of what agreements hadbeen made in the past between the Company and the Union, or regardless ofwhat had been tentatively proposed in the past to the Union or by the Union, Iwould not be bound by any of such. I would be authorized to go into the bar-gaining sessions and negotiate with the Union for a contract and make recom-mendations to the Company as I saw fit.As part of my agreement with TexasCoca-Cola Bottling Company for my representing them at all bargaining ses-sions, it was understood between myself and the Company that I had completeauthority on behalf of the Company to go into bargaining and negotiations ses-sions and reach an agreement with the Union if such be possible.On February 28, 1963, Frank Parker, business representative of the Union, wroteScott suggesting the scheduling of a bargaining session.On March 14, 1963, Parkersubmitted to Scott a contract proposal.1.The meeting of March 26, 1963Pursuant to prior arrangement, the parties met at Big Spring, Texas, on March 26,1963.Present on behalf of the Company were Hooper and several of the Company'sofficials.The negotiations dealt primarily with the proposed agreement submittedby Parker to Scott on March 14, 1963.3The proposed agreement incorporated byreference an earlier proposal by the Union which had been submitted on August 14,1962?The parties discussed the Union's proposal article by article and clause byclause as follows:The "Witnesseth" clause was agreed upon.Article l-management rights:Although Hooper admitted that this article wassubstantially the same as a counterproposal submitted by the Company to the Unionin the fall of 1962, he stated that:My understanding was that I was not to be bound in my negotiations by anyproposals submitted to the Union or accepted by the Company prior to theUnion's filing of a complaint with the National Labor Relations Board.There-fore, I did want to take a look at this Article 1 in the light of my own thinkingand re-submit my management rights clause to the Union in the proposed agree-ment which I would prepare and send to the Union prior to our next meetingon April 9.Parker argued that the clause should be agreed to at that time as it was substantiallythat which the Company had previously submitted to the Union for consideraion.Hooper stated that he did not see anything objectionable in the article, but insistedon taking another look at it.Article 2-hours of work and work schedules:This article gave both parties con-siderable trouble at this meeting.Parker stated that he was not averse to makingchanges in it and wanted a counteroffer from the Company.Hooper agreed tosubmit counterpropsals on April 9.The Union agreed to change section 2 of thisarticle to conform to the Company's current practices.Article 3-holidays:The Union proposed seven named holidays and a floatingholiday to be chosen by the individual employee.During the discussion, Parkerstated that the Union would give up the idea of a floating holiday.Hooper ob-jected to the Union's proposal on holidays and stated that he would submit a counter-proposal at the next meeting.The Company pointed out that its past practice hadbeen to give the employees a holiday on July 4, Thanksgiving Day, and ChristmasDay, and if most of its customers were closed on January 1 and on Labor Day, theCompany also gave the employees a holiday on those days.-Article 4-vacations:Section 1 provided for a 2-week vacation. with pay for em-ployees who had completed 1 year of service. This was the same as the Company'scounterproposal submitted earlier, and Hooper stated that it was acceptable.Sec-tion 2 provided for 3 weeks' vacation with pay to employees who had completed 10years' service.This was not acceptable to the Company.Hooper stated that it wasnot customary in the industry, nor was it the Company's policy, to give any employeea 3-week vacation.Hooper promised to submit a counterproposal.Article 5-seniority:Sections 4 and 5 providing for-retention of seniority by em-ployees absent because of illness or industrial accident were tentatively agreed upon.Hooper agreed to present a counterproposal as to the rest,of the article.-e General Counsel's Exhibit No 7, et seq.C'General Counsel's Exhibit No.32,et seq., 424DECISIONS OF NATIONAL' LABOR RELATIONS BOARDArticle 6 provided that foremen shall not be allowed to do work normally per-formed by members of the bargaining unit, exceptingcasesof emergency, etc.TheCompany gave its reasons why it could not agree to this provision and the Uniondropped this proposal.Article 7-strikes and lockouts:Parker pointed out that this article which pro-vided for no-strikes and no-lockouts, had been agreed upon by Roger Brown, theCompany's former negotiator, on November 15, 1962, and that this proposal hadcome from the Company.Hooper reminded Parker that it was his understandingthat he would not be bound by anything previously agreed upon between Brown andthe Union, but stated that if a minor change was made in the provision, he wouldagree to it.The suggested change was made, and Parker said that he would tenta-tively agree to it, but wanted to review it in the light of the entire contract whichwould be agreed upon by the parties.Article 8-wage rates:Hooper stated that the Company would not agree to theproposal and that it would not at this time consider any wage increases.He promisedto present a counterproposal at the next meeting.Parker requested the Company togive earnest consideration to a general wage increase.Article 9-leaves of absence:Parker pointed out that this proposal was taken froma prior counterproposal submitted by the Company.The article was tentativelyagreed upon.Article 10-health and welfare:Parker stated that the Union had no complaintwith the Company's present procedure in this area, but wanted the contract toguarantee that the Company would retain the protective devices now utilized byit.Hooper said that he would present a counterproposal on this matter. Parkerstated that, if the current procedure were incorporated therein, he would accept sucha counterproposal.Article 11-security (checkoff`):Parker stated that the checkoff would requirevery little bookkeeping on the part of the Company and that the Company wouldhave to write only one check per month to the Union, and that the Company's doingthiswould be an act of good faith on its part.Hooper stated that the Companywould make only those deductions required by law.The Company maintained thisposition throughout the bargaining negotiations.The Union's proposal for severance pay was discussed,and the Company agreed to submit a counterproposal.Article 13-visits to plant by Union's business representative:After discussion,the Company indicated it would submit a counterproposal.Article 14-grievance procedure:The Union's proposal provided for a three-stepgrievance procedure, the third step requiring submission of the grievance to arbitra-tion.Hooper then read the Company's counterproposal which provided,inter alia,for arbitration only if the parties mutually agree upon it.Parker stated that theCompany's counterprosopal was a violation of the Labor Act; that although it wasbased upon a court decision, it was not applicable because in the court decisionthe contract did not have a no-strike clause; and that the Company had insisted ona no-strike clause but would not agree to a grievancebeingreviewed by arbitrationor give the Union a right to strike.Mr. Hooper stated he would submit a counter-proposal, and Parker replied that he wanted any change in the grievance procedureto make arbitration mandatory for both parties and make the results of any arbitra-tionbinding upon both parties.According to Hooper:At no time did I agree with Mr. Parker that compulsory arbitration would becontained in the new proposal. I knew in my own mind at the time I madethe statements to Mr. Parker at the March 26 meeting that I would slightlyrevise the counterproposal given to the Union and add a step enabling theUnion to strike in the event the Company failed to be bound by a decision ofan arbitrator, once the Company agreed to an arbitration.Article 15-civic duties:Parker stated that, if the Company would embody itspresent policy into its new ,proposal, the Union would accept it.Article 16-retentionof benefits:Hooper stated he was not satisfied with thelanguagein the Union's proposal as submitted; that the Company was willing towrite into the contract certain present practices; that it had no intention of dis-continuing any of the present benefits given to the employees and would be willing totake up the matter with the Union in the event the Company wanted to discontinuethem.Hooper promisedto submita counterproposal.Article 17-advertisement and promotion:Thisarticle aelated,inter alia,to theplacing of the union label on theproduct.The Company objected tothis proposal,and Parkeragreed todrop the clausefrom the contract.Article18-miscellaneous:This articlerelated to bulletin boards -and meals.TheCompany agreed to submit a counterproposal: TEXAS COCA-COLA BOTTLING COMPANY4252.The meetings of April 9 and 16, 1963The meetings of April 9 and 16 were devoted to ia discussion of the Company'scounterproposal.5Articles 1 (recognition), 7 (strikes and lockouts), 9 (leaves ofabsence), and 12 (civic duties) of the counterproposal were readily agreed to bythe Union; however, Parker reserved the right to change his thinking after he hadan opportunity to examine the final contract in its entirety.This reservation wasagreeable,to Hooper.Article 2-management rights and policy:This article as set forth in the Com-pany's counterproposal consisted of three clauses.By the first clause, which hadbeen submitted by the Company in the presettlement negotiations and which hadbeen agreed to by the Union, the Union recognized that the supervision, manage-ment, and control of the Company's business operations are exclusively the func-tion of the Company.The second and third clauses spelled out in detail certainrights retained by the Company.The Union objected to the second and third clauses.The matter was discussed at length at both the April 9 and 16 meetings.Duringthe latter meeting, Parker stated that the Union would accept the Company's pro-posal if the Company would agree to add a fourth section:Nothing in this article shall be construed to, or shall restrict the rights of theUnion to represent the employees in the bargaining unit with respect to wages,hours or other conditions of employment as defined in the National LaborRelations Act.Hooper did not agree to this addition, and the article remained a matter of con-troversy between the parties.Article 3-hours of work and work schedules:Section 1 of this article proposeda 40-hour workweek, although the Company was then operating on the basis ofa 45-hour workweek, paying time and a half for the 5 hours over the 40 hours.At the April 9 meeting, Parker stated that if the Company would change section 1to provide for a workweek of 42.5 hours and make certain other minor changes,he would accept section 1.He also stated that he had hopes of obtaining a wagerate which would give the employees 45 hours' pay for 42.5 hours worked.Hooperstated that the Company would not give any increase in wages under any circum-stances.At the April 16 meeting, Hooper presented a revised draft of section 1which provided for a 42.5 hour workweek; however, he indicated that he wouldhave to study the matter further in relation to the wage and hour laws.Section 1 of article 3 as counterproposed by the Company also provided that theprovision was not applicable to route salesmen.At both the April 9 and 16 meet-ings, Parker objected to this exclusion. It was his position that the Union had aright to review the scheduling of the routes for the route salesmen, and, prior toany contract being signed, the Union would want to review inequities which mightexist in its scheduling of routes; also, in the event routes were changed in thefuture, the Union would want the right to determine that no inequities existedin such rescheduling.During the discussion it iappeared that there was no realproblem currently existing or which had existed in the past concerning this matter.The Company refused to agree to the Union's having the right to negotiate theestablishment of new routes or inequities arising-out of the then current routeconditions.Parker finally indicated that he would accept the Company's counter-proposal in this matter if the Union would have a right to process a grievance inthe event the Company were unfair in the adding of stops to a route or in theestablishment of a new route.Article 4-holidays:In its counterproposal, the Company recognized the follow-ing holidays: Fourth of July, Thanksgiving Day, and Christmas Day, but providedthat the employees would not be paid for such holidays.When it was pointed out toHooper that the Company's practice was to pay employees for holidays, he agreedto change the provision accordingly and to maintain the current practice.Parkerstated that he would not agree to a holiday proposal with only three guaranteedholidays.He wanted guaranteed holidays for Labor Day, Memorial Day, andJanuary 1.Hooper restated the Company's position, viz, that the Company wouldrecognize such days as holidays when they were observed as holidays in the BigSpring area by the Company's customers and when such customers were "for themost part" closed and not open for business.The revised proposal was presentedby Hooper at the April 16 meeting, but no agreement resulted.Article 5-vacations:As drafted, this proposal provided that employees wouldreceive vacation pay on the basis of a 40-hour workweek.As the parties had,tentatively agreed upon a 42.5-hour scheduled workweek under article 3, Hooper5 General Counsel's Exhibit No. 11,et 8eq.' 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanged the proposal accordingly, although the current practice of the Companywas to pay vacation pay on the basis of a 45-hour workweek.According to Hooper,the matter of vacations was fairly well settled' after the meeting of April 16.Article 6-seniority:After discussion at both meetings, sections 1 and 4 through8 were agreed upon.Article 8-wage rates:As proposed, this article contained a recognition by theparties that the Company's current wage rates were adequate, and the Companyagreed to maintain such wage rates during the time of the agreement.At theApril 9 meeting, Parker stated that the Union would not accept any contract unlessitprovided for an increase in present wage rates.After some discussion, Parkerstated that he would make an investigation to see whether the Company's wagerateswere in line with the industry in and about the Big Spring area.At theApril 16 meeting, Parker stated that he did not know what the Union's position inrelation to wages would be; however, he definitely felt the Union should have someincrease in wages for the employees, but did not know just what the Union wouldsettle for.Itwas agreed to defer the matter of wages until the next meeting.Article 11-grievance procedure:Parker objected to section 1, taking the positionthat it was not a proper subject matter for a grievanceclause;that the rest of thearticle should be rewritten; and that the Union would not under any circumstancesaccept a contract which did not provide for compulsory arbitration.Hooper repliedthat the Company had fulfilled its obligations under the law in the proposed griev-ance procedure.At the April 16 meeting, Parker inquired whether the Companywould consider rewriting article 11 to require compulsory arbitration, but that theparties could agree prior to arbitration whether or not the results of such arbitrationwould be final or merely advisory.Hooper stated that the Company would con-sider the proposal and would discuss it further at the next meeting.At both the April 9 and 16 meetings, the rest of the Company's proposals wereconsidered, and there did not appear to be any real differences between the parties.3.The meeting of May 7, 1963At the outset, each party presented the other with its revised proposals in the formof an agreement.6The meeting was then recessed for 30 minutes to enable thenegotiators to discuss the new proposals with their principals.The ensuing dis-cussion centered primarily around the Company's proposal to the Union, and verylittle consideration was given to the Union's proposal.The following provisions inthe Company's proposal were discussed:Article 2-management rights and policy:Parker requested a minor change insection 3, to which Hooper agreed.Article 3-hours of work and work schedules:Parker requested, and Hooperagreed to make, a minor change in section 1. Parker then pointed out that theCompany had changed the number of hours to 40 hours per scheduled workweekfrom 42.5 hours as previously submitted to the Union.He asked, "How do youexpect us to ever get a working agreement together here when you come back ateach meeting and change the proposals?"Hooper reminded Parker of his previousfears of a possible conflict with wage and hour laws and stated his belief thatthe Company could incur potential wage and hour problems if it contracted to workitspeople 42.5 hours per workweek. Parker stated that he did not see anythingin the wage and hour law that would conflict with a 42.5 hour workweek and statedthat he knew of numerous union contracts that contained such a work schedule.Hooper stated that the Company intended to work 45 hours per week, but he feltthat it was a violation of the Fair Labor Standards Act to have this in the contract.Parker then suggested that the Company give the Union a letter stating the regularschedule would be 42.5 hours per week and pointed out that in the case of theCosden Refinery and Fina, the contract with the Union specifies a 40-hour work-week, but there is a letter agreement which amends the regular work schedule to42 hours per week.Hooper replied that this would be the same as putting it inthe contract and refused to give such a letter.Parker then asked the Companyto consider section 6, article 3, of the Union's proposed contract, which providedthat no employee should be denied work on his regular work schedule because ofpreviously worked overtime in any given week.Hoopersaw no realproblem withthis request and agreed to it?-9General Counsel's Exhibits Nos: 16,et seq.,and 17,et seq.7The Company's proposal provided that the scheduled workweek was inapplicable toroute"salesmen who do not work on an hourly schedule.The union proposal contained asimilar provision,but specified that if there occurred any appreciable change in the work-load of any route salesman,such change or changes would be subject to negotiation.Theparties did not agree on this matter at this meeting or in the ensuing negotiations. TEXAS COCA-COLABOTTLING COMPANY427Article 4-holidays:Parker stated that a yardstick was needed to determine whenthe Company would observe Labor Day and January 1 as a holiday. Parker alsoobjected to section 2 of this article because it did not set forth the hours an employeewould be paid for on holidays.Hooper stated that he was willing to embody thepresent procedure, and if Parker would submit a proposal he would look at it.Parker then asked that the Company give consideration to section 5 of article 4in the Union's proposal.This provided that time not worked on a holiday becomputed as time worked for the purpose of computing overtime. Since this ap-peared to embody current procedure, Hooper stated that he would give it seriousconsideration.Article 5-vacations:Hooper stated that the Company would not agree to a 3-week vacation for certain employees, and Parker did not press the matter.Parkerrequested that the Company's proposal for computing vacation pay on the basis ofa 45-hour workweek be changed to effect payment of 40 hours straight time and 5hours of overtime pay for employees on vacation.Hooper agreed to this change.Article 6-seniority:Packer stated that section 2 of this article would be morepalatable to the Union if there was a provision for temporary promotion out of ajob classification without losing seniority in a lower job classification.He suggestedthat the Company consider a 1-year temporary promotion period before a changeof job classification became permanent.Hooper stated that the Company wouldconsider it and discuss the matter at the next meeting.Article 8-wage rates:This article provided that the present wage rates were ade-quate and that such rates would be maintained.Hooper opened the discussion onwage rates by stating that the Company would not grant a wage increase at this time.He pointed out that the Company had granted a 10-percent wage increase in 1958,after an increase in the price of its products; that the Company had granted a 10-percent wage increase in 1960, after an increase in the price of its products; and thatthe Company had granted a 71h- to 11-percent wage increase in the summer of1962, after an increase in the price of its products.He explained that the Com-pany's position was that in the past it had granted wage increases only after an in-crease in the price of its products and at the present time it would not grant a wageincrease.At no time during the course of the negotiations did the Company takethe position that it could not economically afford to grant a raise.Parker statedthat there could be no contract without a minimum of 5-percent wage increase-that this was a base minimum. Parker stated that all through the negotiations theUnion had givenin onthe contract and that the Company had givenin onno pointduring all the negotiations; and that without a pay raise there could not possiblybe an agreement.After further discussion Parker stated that if the Company, wouldgrant a wage increase, the Union would accept the Company's proposed contract inall other respects.Hooper requested a 5-minute recess during which he discussedthe matter with the company officials present.After the recess, Mr. Hooper statedthat the Company would not grant a wage increase at that time.During thismeeting,Parker requested that the Company consider using the serv-icesof Federal Mediation and Conciliation.The Company asked for a 5-minuterecessto consider the matter.After the recess, Hooper stated that the Companydid not desire to use such a service. It was Hooper's position that there was apsychological problem attached to it,sincethe Company was not in a position togive an increase.Therefore, it could not gain from such a meeting.Beforethe meetingended, Hooper stated that it would be beneficial if the Com-pany could have 7 days during which it would consider whether it would grant a5-percent wage increase.Parker agreed to this, and Hooper stated that he wouldsenda letter on May 14 setting forth the Company's proposal.On May 14, Hooperwrote a letter to Parker stating that the Company would not grant a wage increaseand withdrawing the proposal given to the Union on May 7, 1963.Article 11-grievance procedure:The Company persisted in its rejection of com-pulsory arbitration.In the article as proposed by the Company, the Company re-served the right to agree whether a grievance should be submitted to arbitration.The provision was unacceptable to the Union which had previously suggested com-pulsory arbitration with the proviso that, prior to going to arbitration, the partiescould agree as to whether the arbitration decision would be binding or merelyadvisory.Checkoff:Parker stated that the Union had not abandoned its-position on thematter of union checkoff; that although such a provision had been omitted from hisproposal submitted on May 7, the Union had not given upits positionon this matterbut wouldpressfor a union checkoff clause to be in the contract.Hooper statedthat the Company wouldnot agreeto make any deductions from the employees'paychecksthat it was not requiredto make by law. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Subsequent correspondence between the partiesAs previously indicated, on the date of May 14, 1963, Hooper wrote the Unionstating that the Company would not grant a wage increase.The letter concluded:As the Company proposal made to the Union on May 7th was not acceptable tothe Union as presented, we, therefore, in order that there may be no misunder-standing concerning such, now withdraw such a proposal from consideration.Parker replied by letter dated May 16, 1963, in which,inter alia,he pointed outthat the May 7 proposal by the Company was not what had been previously agreedupon; that the Company had changed some of its own proposals which had beenaccepted by the Union.The letter concluded:We, as you well know, have reached no impasse in negotiations and we arestillwilling to give more ground if it is necessary to reach an agreement.Wewould like to continue negotiations.We request a meeting on Monday or Fri-day of next week. Please inform me it either of these dates are agreeable toyou.After further correspondence the parties agreed to meet again on May 30, 1963.5.The meeting of May 30, 1963This meeting lasted about 30 minutes.At the outset, Parker asked if the Com-pany's position in relation to the following items had changed in any way since thelast meeting: (1) wage increase, (2) union checkoff, (3) compulsory arbitration, (4)daily overtime, (5) hours of work for route salesmen, and (6) the 45-hour work-week.Hooper replied that the Company's position had not changed and "we wouldnot be able to give in on any of these matters." Parker stated that he could givein onsome of these items, if the Company would give in on some of them, but hecould not give in on all of them.The Company's position remained adamant.TheCompany indicated it was willing to negotiate further concerning the matter of routesalesmen inrelation to the grievance procedure, etc.Before the meeting closed,Hooper stated that if the Union would submit the Company's proposals of May 7as its own offer, the Company would accept it.The Union declined to do so.6. Subsequent union attempts to negotiateOn June 24, Parker and Dassell Gaskins, a member of the Union's negotiatingcommittee, met with Hooper in his office in Abilene.They told Hooper that theUnion would like to meet the Company again to see if they could reach an agree-ment in any of the matters in dispute.Hooper did not respond to this request untilJuly 12, when re rejected it by letter described,infra.Under date of July 8, 1963, Parker wrote Hooper a letter referring to the con-versation of June 24 and reiterating the Union's desire to meet with the Companyto see if agreement could be reached.Hooper replied under date of July 12, in which he said in part:Since, however, the charge you have filedagainst usis to be tried on August 6,a meeting before that date would serve no useful purpose and would interferewith our work in preparing for the hearing.He indicated further that when the trial was completed, the Company would be gladto work something out with the Union if possible.On July 16, Parker telephoned Hooper and told him that the Union would liketomeet with the company representatives in an attempt to reach a hearing and "ifwe could, that this hearing and all of these things would be unnecessary, and thatwe should be able to work out our differences."Hooperindicated that there wasalmostcertain to be a price increase in the Company's product.However, theCompany did not rescind its refusal to holdanother bargaining meetingbefore thehearing.7.Findings and conclusions as to collectivebargainingThe obligation to bargain embodied in Section 8(d) of the Act requires the parties,inter alia,"to meetat reasonable times and confer in good faith with respect to wages,hours, and other terms and conditions of employment, or the negotiation of anagreement ...."Although this obligation "doesnot compeleither party to agreeto a proposal or require the making of a concession," 8 it does contemplate, as the8 Id. TEXAS COCA-COLA BOTTLING COMPANY-429Boardand the courts have uniformlyheld, a willingnessto enter the discussions"withan openmind and purpose to reach anagreementconsistent with the respec-tive rights of the parties"(L. L. Mature Transport Company v. N.L.R.B.,198 F. 2d735, 739 (C.A. 5)). See alsoN.L.R.B. v. Herman Sausage Company, Inc., 275F. 2d 229, 231-232 (C.A. 5).And as the Supreme Court has observed, "per-formance of the duty to bargain requires more than a willingnessto enter upon asterile discussion of union-management differences"(N.L.R.B. V. American Na-tional Insurance Co.,343 U.S. 395, 402). In essence, then, the "ultimate issuewhether the Company conducted its bargaining negotiations in good faith involvesa finding of motive or state of mind which can only be inferred from circumstantialevidence"(N.L.R.B. v. Reed & Prince Manufactu,ing Company,205 F. 2d 131,139-140 (C.A. 1), cert. denied 346 U.S. 887).The resolution of thisissue "is to beinferred from the totality of the employer's conduct" (id., at p. 134).On the basis of all the facts and circumstances and the entire record inthis case,I find and conclude that the Company did not bargain in good faith with theUnion,as theAct requires.From the totalityof its conduct,I am convinced thatthe Companywent through the motions of negotiationwith nosincere desire toreachan agreement.Afterentering into a settlement agreement in which it agreedto bargainwith the Union, the Companyselected a new negotiatorwhom it au-thorizedto begin negotiations on a new footingand who would not be bound byany prioragreement resultingfrom the earliernegotiations"regardless of whatagreementshad been madein the past betweenthe Companyand theUnion orregardlessof what hadbeen tentatively proposed in the pastto the Union or bythe Union."Thus, the Companyrefused to agree to the management rights clausein the Union'sproposal,although theCompany,itself,had submitted this veryclause to the Union in the earlier negotiations,and the Unionhad accepted it.Instead, the Companycameback witha counterproposal whichadded twosectionsto thisarticle.After objectingto these revisions,the Unionagreed to accept theCompany's counterproposal, if the Company would add thefollowing:Nothingin this article shall be construed to, or shall restrict the rights of theUnion to representthe employees in the bargainingunit withrespect to wages,hours or other conditions of employment as defined intheNational LaborRelations Act.The foregoingaddition suggestedby the Unionis nothing more than a recognitionby the Companyof the Union's representation of the employees in the bargainingunit.Yet the Company refused to accept it and persistedin its refusalthroughoutthe negotiations.During thenegotiations,the Companyagreed to minor items and provisionsfavorable to it, suchas, leave of absence, and the no-strike clause,both of whichhad been originally proposed by the Company andagreed toby the Union, and anarticle relatingto civic duties, whichembodiedthe Company'scurrentpolicy.Although the Company had demanded and had secured the Union's agreementto a no-strike clause, it adamantly rejected the Union's request for an arbitrationprovision.As the Supreme Court haspointed out,"the agreementto arbitrategrievance disputes is thequid pro quofor an agreement not tostrike"(TextileWorkers Union of America, AFL-CIO v. Lincoln Mills of Alabama,353 U.S. 448,455).9Indeed, the Company rejected even a watered-down arbitrationprovisionwhich the Union finallyproposed.Thus, the Unionsuggestedthat the agreementprovidethat arbitration be compulsory, but that theparties could agreeprior toarbitration whether or not theresults ofsucharbitrationwould be final or merelyadvisory.Even this proposalwhich gave the Company the power to veto bindingarbitrationin any instance was not acceptableto the Company.In sum, theCompany wasinsistingthat the Unionsurrender its most potent economic weaponin the redressing of grievances and that the Union give it unilateral control in thedisposition of grievances.This is hardly theattitude ofa party whohas a sinceredesire to enter into an agreement with a Union.RadiatorSpecialityCompany,143 NLRB 350.As to wages, the Companyannounced at the outset that it would notconsidergranting anywage increase at that time.It pointed out that its policy was to granta wage increaseonly when itincreasedthe priceof its products.The Companyremained adamant in this position.Finally, at theMay 7 'meeting,theUnionstated that if theCompany wouldgrant a wage increase,the Unionwould acceptthe Company's proposed contract in all other respects.At thispoint,Hooper,the Company's negotiator,requested and obtained a 5-minute recess during which,9 See alsoUnitedSteelWorkers v. American Mfg.Co., 363 U.S. 564, 567. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe discussed the matter with the company officials.After the recess, the Companystated that it would adhere to its position.However, before the meeting ended,the Company suggested that it would be beneficial if the Company would have 7days during which it would consider whether it would grant the requested 5-percentwage increase.Not only did the Company reject the requested wage increase onMay 14, but it also withdrew the proposed contract which it had tendered to theUnion on May 7. It is apparent, and I find, that the Company's purported con-sideration of the 5-percent wage increase for 7 days was merely window dressing.For, at the same meeting in which it requested 7 days to consider the Union'srequest,the Company rejected a union request that the Company consider usingthe services of a Federal mediator.The reason advanced by the Company forrejecting this suggestion is significant.The Companystated that there was apsychological problem attached to it,since the Company was not in a position togive an increase,and, therefore,could not gain from such a meeting.Thus, inone breath the Company requested time to consider a wage increase,and in anotherbreath,it rejected the use of mediation services because,it stated,itwas not in aposition to give an increase.ioOn the matter of the Union's requestfof a dues checkoff, the Company took theposition that it would deduct only those moneys which it was required by law todeduct.Although the Company promised to consider this matter and to submit acounterproposal, it never did so.Another matter on which the parties could not agree, was the number of hoursto constitute the workweek. In its counterproposal of April 9, the Company speci-fieda 40-hour workweek, although for sometime past the Company had beenoperating on the basis of a 45-hour workweek, paying time and a half for timeworked in excess of 40 hours.After some discussion, the parties agreed on a42.5-hour workweek.However, when the Company presented a new draft of itsproposals on May 7, the workweek was changed back to 40 hours. The statedreason for the change was Hooper's fear that the Company would incur potentialwage and hour problems if it contracted to work its people 42.5 hours per work-week.The sincerity of the reasons advanced must be assayed in the light of theCompany's statement that, regardless of the contract, it intended to retain its 45-hour workweek.The parties were also unable to agree on the matter of holidays. The Union hadrequested five holidays: July 4, Thanksgiving Day, Christmas, Labor Day, andJanuary 1.The Companyinsisted on observing its past practice of giving theemployees a holiday on July 4, Thanksgiving Day, and Christmas, and would ob-serve Labor Day and January 1 as holidays if its customers"for the most part"were closed.The Union indicated that it would accept the Company's proposal,if the Company would present some standards by which the parties would begoverned as to the observance of Labor Day and January I. The Company neverpresented any standards.The foregoing discussion demonstrates that the Company"though agreeing withtheUnion on some matters,showed no disposition to consider the seriously dis-puted items from any other point of view than requiring a complete surrender onthe part of the Union to the proposals of the respondent"(N.L.R.B. v. Reed &PrinceManufacturing Company,118 F. 2d 874, 882 (C.A. 1), cert. denied 313U.S. 595).The negotiations broke down on May 14, when the Company, in rejecting theUnion's request for a wage increase,withdrew its counterproposal from considera-tion.Standing alone,the Company's action in this regard is not considered to bea refusal to bargain,since at the May 7 meeting,the Union had stated unequivo-cally that without a pay raise there could not possibly be an agreement.TheUnion,however,quickly receded from this position.By letter dated May 16, theUnion pointed out that the May 7 proposal by the Company was not what hadbeen previously agreed upon and that the Company had changed some of its ownproposals which had been accepted by the Union.The letter concluded with arequest for further negotiations pointing out that "we are still willing to give moreground if it is necessary to reach an agreement."Although the parties met again onMay 30,no progress toward an agreement was made.The Company stated thatithad not changed its position with regard to a wage increase,union checkoff,compulsory arbitration, daily overtime,hours of work for route salesmen, and the"It is not intended to suggest by the foregoing discussion that the Company was obli-gated to grant the Union's request for a wage increase.The purpose of the foregoing dis-cussion is merely to demonstrate that the Company went through the form of negotiatingwithout any intention of agreeing to the Union's proposal. TEXAS COCA-COLA BOTTLING COMPANY431length of the workweek.The Union stated that it would give in on some of theseitems, if the Company would give in on some of them. The Company, however,refused to budge. Instead, Hooper stated that if the Union would submit theCompany's proposals on May 7 as its own offer, the Company would accept it.Quite naturally, the Union refused, for the Company was, in effect, demanding"a complete surrender on the part of the Union to the proposals of the respondent"(N.L.R.B. V. Reed & Prince Manufacturing Company, sup)a).The Company musthave known, and therefore inferentially have intended, that its proposal was suchas would not have the slightest chance of acceptance by any self-respecting union.This is added support for an inference that the Company was not negotiating withthe genuine purpose to find common ground for an agreement."M" System, Inc.,et al.,129 NLRB 527, 551.Despite the Company's intransigence, the Union did not cease its attempts toobtain another bargaining session.These attempts were rebuffed by the Company.The Union's oral request of June 24 was ignored by the Company. The Union'swritten request of July 8 was rejected on July 12 on the ground that the Unionhad filed charge against it and a hearing was set for August 6, hence, "a meetingbefore that date would serve no useful purpose and would interfere with our workin preparing for the hearing."The Company persisted in this refusal even thoughthe Union again communicated its desire for a further meeting and discussion in anattempt to reach an agreement and "if we could, that this hearing and all of thesethings would be unnecessary, and that we should be able to work out our differences."The Company's position was clearly unreasonable and indicates that the Companydid not sincerely desire to arriveat anagreement with the Union.The stated reasonthat a meeting before the hearing would serve-no useful purpose is so lacking in meritas to be spurious on its face.For it is obvious that if the parties could iron outtheir differences before the date of the hearing, a hearing would be entirely un-necessary.Moreover, it is common knowledge that parties who s-ncerely desire tosettle their differences will negotiate to the last minute. Indeed, many litigatedcases are settled on the morning that a trial is due to commence.The stated excusethat a meeting before the hearing would interfere with the Company's work inpreparing for the hearing is likewise lacking in merit.The Union's request forfurther negotiations was made on June 24, and was rejected some 3 weeks later.Even then, the Company had more than 3 weeks to prepare for the hearing, and it isdifficult to see how a meeting with the Union at that time would prevent the Com-pany from completing its preparation for the hearing.Finally, it is well settledthat the filing of an unfair labor practice charge or the pendency of a Board pro-ceeding does not relieve an employer of his obligation to bargain with the Union,and his refusal to do so on that ground or until the proceedings have been disposedof is indicative of bad faith on his part.KitManufacturing Company, Inc., 142NLRB 957;Skyline Homes, Inc.,134 NLRB 155;Ainsworth Manufacturing Com-pany, etc.,131NLRB 273.I therefore find and conclude on the basis of the Company's entire course of con-duct that the Company engaged in surface bargaining and did not bargain with agood-faith desire to reach agreement with the duly certified representative of itsemployees, and on and after June 24, 1963, the Company refused to meet with theUnion upon request for the purpose of collective bargaining in violation of Section8(a)(5) and (1) of the Act. Since the foregoing conduct of the Company occurredafter the settlement agreement was entered into and was violative of that agreementinwhich the Company had agreed to bargain collectively with the Union, theRegional Director was wholly justified in vacating the agreement and in proceedingwith a complaint which covers both presettlement and postsettlement conduct.Lincoln Bearing Company,133 NLRB 1069, reversed on other grounds 311 F. 2d 48(C.A.6); Barker's East Main Corporation & Barker's Supermarket,136 NLRB494.I therefore turn now to a consideration of the presettlement violations allegedin the complaint.B. The presettlement failure to bargain collectivelyAs previously indicated, it was stipulated at the hearing that in the event it isfound that the Company failed to bargain in good faith, it shall be deemed by theTrial Examiner and/or the Board that those allegations in the complaint allegingthat the Company failed and refused to bargain collectively prior to the settlementagreement, are admitted by the Company, and the Trial Examiner and/or the Boardmay find that such action on the part of the Company constitutes a failure to bargainin good faith prior to the settlement agreement.Having found that the Company744-670-65-vol 146 --29 432DECISIONSOF NATIONALLABOR RELATIONS BOARDfailed to bargain in goodfaith afterthe settlement agreement was entered into, Ifind on the basis of the foregoing stipulationthat the Companyfailed to bargainin good faithpriorto the settlement agreement,in violation of Section 8(a)(5) and,(1) of the Act.C. Presettlement interference,restraint,and coercionThe following findings are based on the uncontradicted testimonyof four witnessesproduced by the counselfor the General Counsel.The Companyoffered no testi-mony on these issues.1. Interrogation and threatsAbout3weeks before the electionwhich occurredin June 1962, Plant ManagerRoden called employeeRoyce Coyleinto his office and asked him whether he hadattended any union meetings and whether he had signed a unioncard.Coyle re-plied in the negative.About a week before theelection,while Coylewas ridingwithRoden to Forsan,Texas,Roden askedCoyleifhe knew anythingabout theUnion, and Coyle replied thathe knew only what he had heard." -About2 weeks before the election,Plant Manager Roden called employee GeraldBennett into his office and asked him if he knew anythingabout theUnion.Bennettreplied thathe had heard somethingaboutit.Roden continued:Well, I don'tknow whether you are for it or against itThat's your business,but what I called you in here for is I wanted to tell you,you have been workingfor the Company a longtime and the Company has been pretty good to you.If it does go Union,a lot of those benefits that the Company gives you can betaken away.Such as your pension plan, hospitalization, Christmasbonuses.The Company doesn't have to give you these things. . .you knowthis Union can cost a man's job.In November 1962, before Thanksgiving,employee V. T. Gonzalez went intothe office of Assistant Manager Melvin King to get some rags.12King engaged himin conversation,during which he said that the "unions are no good because theCompany did not want to sign the contract."Gonzalez made no reply.About 2weeks before Christmas 1962, Plant Manager Roden asked Gonzalez whether hehad attended the union meeting the night before.When Gonzalez denied that hehad attended,Roden said that somebody told him that Gonzalez had been there.Gonzalez then admitted that he had attended,whereupon Roden asked him who hadbeen there.Gonzalez mentioned a few names,and Roden walked off shakinghis head.2.SurveillanceA briefdescription of the location of the union hall is helpful to an understandingof the testimony regarding the alleged surveillance.The union hall, where theunion meetings are held,is located on U.S.80 east of the city of Big Spring.TheCompany's plant is located on the west side of Big Spring also on U.S. 80.At thepoint where it passes the union hall, U.S. 80 is a four-lane highway and is depressed,as it passes under an underpass about a mile away. On each side of highway 80 is"On cross-examination,Coyle testified that on theverymorning in which he was totestify in the instant proceeding,Roden told him that he had "better wake up and knowwho wasboss up there or something might happen."Roden's statement was made in re-lation to Coyle's being absent from work in order to testify.Coyle explained that thepreceding evening he had eaten dinner at a restaurant,that Roden was sitting withWeldonWood, Coyle'sroute supervisor,and another person ; that Wood had turnedaround and asked Coyle if lie was going to be able to run the route the next day and hereplied that he was supposed to come down to the hearing to testify.The followingmorning, Roden asked Coyle why he had not told him that he would not be at work, andCoyle replied,"Well, you were sitting by Woody,you knewIt"Thereupon Roden replied,"Woody is not the boss,lie is not running things,I'm boss, I'm running things, you'dbetter find that out"As the foregoing incident occurredduring the courseof the hear-ing, it was not alleged in the complaint.Counsel for the General Counsel did not moveto amend the complaint to encompass the incident,nor did he rely on it in his briefHadthe complaint been amended accordingly,it is conceivable that Respondent might haveoffered testimony in opposition.Consequently,it cannot be said that the issue was fully,litigated.Cf.Valley Transit Company,Inc,142 NLRB 658 Accordingly,Imake nofinding as to this incident.12King keeps supplies in his office. TEXAS COCA-COLA BOTTLING COMPANY433a service roadwhich providesaccessto the highway.This serviceroad is not de-pressed.Theunion hall is setback about 40 yards from the serviceroad.Infront of thehall is a parkinglot.The,union hall isvisible from the service roadwhichruns southof the highway, but isnot visiblefrom the highwayitself, sincethe highwayis depressed.On August 17, 1962, about 7:30 p.m., Bennettwas drivingon the service roadon his way to theunion hallto attenda union meeting.He saw AssistantManager.King's car parked at MerchantsWarehouse about a quarter of a mile west of theunion hall.In the car were King and his wife.Bennetthonked his horn andproceeded to the union hall.There, he told the menassembledthathe had seenKing's car.The men pulleddown the shadesat themeeting room whichfaced theserviceroad.Kingdrove by theunion headquarters two or three timesvery slowly.Business RepresentativeParkeralso sawKingdrivingby the union hall very slowly.On November 19, 1963, about 8:30 p.m., King accompaniedby Manager Rodendrove by theunion hall onthe service road whileameeting was in progress.13Parker,Bennett,and Gaskinsthen got into Bennett's car, followed King and Rodento the stopsign,and noted the license number for verification that it was King's car.Conclusionsas toRestraint,Coercion, and InterferenceI find and concludethat Respondent's interrogation of employeesBennett, Coyle,and Gonzalez constituted restraint,coercion,and interference with the employees'rights,in violation of Section8(a)(1) of the Act.The interrogation was not forany legitimatepurpose, nor was it accompanied by any of the safeguards prescribedinBlue Flash Express, Inc.,109 NLRB 591. To the contrary, in the case ofBennett,the interrogation was accompanied by a threat of loss of benefits andeven discharge, if the Union succeededin organizingthe plant.The fact that theinterrogationof Gonzalez occurred after the Union hadbeencertified does notmake the Respondent's conduct less violativeof the Act.Lock Joint Pipe Com-pany,141 NLRB 943;Langlade Veneer Products Corporation,118 NLRB 985, 987.At the time, the Union had been seeking a contract with theRespondent,and suchinterrogation,particularly when accompanied by the statementthat "unions are nogood because the Companydidn'twantto signthe contract,"had a reasonabletendency to make the employeesless secure in their bargaining position and moreapt to accede to the Company's proposals.In addition,ManagerRoden's threat toBennettthat the Union's winning theelectioncould mean theloss of current benefits andcould costa man his job consti-tutedrestraint,coercion,and interferencewiththe rightsof the employees and wasan independent violation of Section8(a) (1) of the Act.As to the surveillance,the evidenceisundisputed thaton one occasion when aunion meeting was beingheld,AssistantManager Kingdrove by theunion hallvery slowly two orthree timesand thaton another occasionwhena meeting was inprogress,King and ManagerRoden drove by theunion hall.On both of theseoccasions,they were driving on the service road from whichthe unionhallwasvisible, and they wereseenby employeesthen meeting in the union hall. It ispossible, of course,that theirpresence on the serviceroad could have been for apurpose other than surveillance,but theseare factspeculiarlyin their possession,and the Respondentdid notproduce them to explain.Their failure to testify mustbe considered in determining the purposeof theirpresence.Also unexplained, isKing's conductin driving by the union hall very slowly two orthree times on thesame evening.This conduct,too, supports the conclusionthat the purpose of hispresence was surveillance.14As the unionhall was some40 yardsfrom the service road, itmay well be thatsuchsurveillancecould nothave been effective from the viewpoint of Respondent'slearning who was presentat theunion meetings,although itwould enable Respond-ent's supervisors to see persons who happened to enter the union hallas they drove'13Although this occurred after nightfall, the area in front of the union hall and theservice road at that point were illuminated by floodlights.14 Asthe Supreme Court has observed:The conduct of the party in omitting to produce that evidence in elucidation of thesubject-matter in dispute,which is within his power,and which rests peculiarlywithin his own knowledge,frequently affords occasion for presumptions against him;since it raises strong suspicion that such evidence,if adduced,would operate to hisprejudice[Kirby v. Tallmadge,160 U.S. 379, 383].See alsoInterstate Circuit v.United States,306 U S. 208,225-226;Local16,7 v.UnitedStates,291 U.S 293, 298. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDby.But the effectiveness of the surveillance is not determinative of the issue. Itis equally violative of the Act if the Respondent fostered the impression that it wasengaging in surveillance.See, e.g., R. & J.Underwear Co., Inc.,101 NLRB 299,302;Beiser Aviation Corporation,135 NLRB 399, 423-424;National Shirt Shopsof Delaware,Inc., et al.,123 NLRB 1213, 1218.In view of all the foregoing, Ifind and conclude that the Respondent engaged in surveillance of the union meetingsand fostered the impression that it was engaging in surveillance,and that its conductconstituted restraint,coercion,and interference with the rights of its employees inviolation of Section 8 (a)( I) of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section IV, above, occurring inconnection with the business operations of the Respondent set forth in section I,above, have a close,intimate,and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.VI.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(5) and(1) of theAct, Ishall recommend that it ceaseand desist therefrom and that it be ordered to bargaincollectivelywith the Union,upon request.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case,and pursuant to Section 10(c) of the Nat oval LaborRelations Act, as amended,I recommend that the Respondent,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Questioning employees concerning their or other employees'membershipin or activities on behalf ofLocal826, Internat_onal Union of Operating Engineers,AFL-CIO,or any other labor organization of its employees,in a manner constitut-ing interference,restraint,or coercion within the meaning of Section 8(a)(1) ofthe Act.(b) Threatening its employees with loss of benefits or discharge by reason of theirselectingLocal826, International Union of Operating Engineers,AFL-CIO, or anyother labor organization of its employees,as their bargaining representative.(c)Engaging,or attempting to engage,in surveillance of the union activitiesof its employees.(d) In any like or related manner interfering with,restraining,or coercing itsemployees in the exercise of their right to self-organization,to form labor organiza-tions, to join or assist labor organizations,to bargain collectively through repre-sentatives of their own choosing,and to engage in any other concerted activitiesfor the purpose of collective bargaining or for other mutual aid or protection, or torefrain from any and all such activities.2.Takethe following affirmative action which it is found will effectuate the policiesof the Act:(a)Upon request,bargain collectively with Local 826, International Union ofOperating Engineers,AFL-CIO,as the exclusive representative of the employees inthe appropriate unit with respect to rates of pay, wages,hours of employment, andother conditions of employment,and, if an understanding is reached embody suchunderstanding in a signed agreement.(b) Post at its Big Spring,Texas, plant, copies of the attached notice marked"Appendix A." 15Copies of said notice, to be furnishedby theRegional Directorfor the Sixteenth Region,shall, after being duly signed by Respondent's authorizedrepresentative,be posted by Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places includingallplaces where notices to employees are customarily,posted.Reasonable stepsshall be taken to insure that said notices are not altered,defaced, orcovered by anyother material.16 In the event that this Decision be adopted by the Board,the words"A Decision andOrder" shall be substituted for the words"The Recommended Order of a Trial Examiner"in the noticeIn the further event that the Board'sOrder'be enforced by a decree of aUnited States Court of Appeals,the words"A Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words"A Decision and Order " NEW YORK PAPER CUTTERS', ETC., LOCAL UNION 119435(c)Notify the Regional Director for the Sixteenth Region, in writing, within 20days from the receipt of this Decision, what steps the Respondent has taken tocomply therewith.1636 in the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE ToALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify our employees that:WE WILL NOTquestion employees concerning their or other employees' mem-bership in or activities on behalf of Local 826, International Union of OperatingEngineers,AFL-CIO, orany other labor organization of our employees, in amanner constituting interference,restraint,or coercion within the meaning ofSection 8(a)( I) ofthe Act.WE WILL NOTthreaten employees with loss of benefits or discharge by reasonof their selecting Local 826, International Union of Operating Engineers, AFL-CIO, or anyother labor organization of the employees,as their bargainingrepresentative.WE WILL NOTengage, or attempt to engage,in surveillance of the unionactivities of our employees.WE WILL NOTin any like or related manner interfere with, restrain,or coerceour employees in the exercise of their right to self-organization,to form labororganizations,to join or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing,and to engage in any other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.WE WILL,upon request,bargain collectively with Local 826, InternationalUnion of Operating Engineers,AFL-CIO,as the representative of the em-ployees in the appropriate unit with respect to rates of pay, wages,hours of work,and other conditions of employment,and, if an understanding is reached, em-body such understanding in a signed agreement.TEXASCOCA-COLABOTTLING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SixthFloor,Meacham Building, 110 West Fifth Street,FortWorth,Texas, TelephoneNo. Edison5-4211,Extension 2131, if they haveany question concerning this noticeor compliancewithits provisions.New York Paper Cutters'&Bookbinders'Local Union No. 119,International Brotherhood of Bookbinders,AFL-CIO [Print-ers League Section,Printing Industries of Metropolitan NewYork,Inc., and its Employer-Members]andAutomatic Seal-ing Service,Inc.Case No. 2-CD-265.March 20,196-1pDECISION AND DETERMINATION OF DISPUTEThis is 'a proceeding under Section 10(k) of the Act following acharge filed on April 1, 1963, by Automatic Sealing Service, Inc.,herein called Automatic, alleging a violation of Section 8 (b) (4) (D)146 NLRB No. 49.